Citation Nr: 1119885	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for a neurogenic bladder, rated as 30 percent disabling prior to July 21, 2009, and as 40 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1946 to February 1947, from November 1948 to September 1949 and from June 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection for neurogenic bladder and assigned an initial 30 percent rating effective from August 24, 2001.  Also on appeal is a July 2003 RO rating decision that denied entitlement to a TDIU.

In May 2004 and January 2008 the Board issued decisions that inter alia denied a higher initial rating for the service-connected neurogenic bladder.  On both occasions the Veteran appealed the Board's actions to the United States Court of Appeals for Veterans Claims (Court), and on both occasions the Court vacated the Board's decisions and returned the case to the Board for further consideration.

In August 2009 the RO issued a rating decision that increased the rating for the service-connected neurogenic bladder to 40 percent, effective from July 21, 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From August 24, 2001, the service-connected neurogenic bladder has been manifested by urinary incontinence requiring the wearing of an appliance.

2.  The Veteran's only service-connected disability, neurogenic bladder, is not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent for neurogenic bladder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic Code 7542 (2010).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased rating for the service-connected neurogenic bladder and also asserts entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided appropriate notice in response to the TDIU claim in a letter sent in April 2003, well before the July 2003 rating decision denying the claim.  Although the Veteran was not provided complete notice with respect to his initial rating claim until December 2008, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Court vacated the Board's May 2004 decision based on a finding that VA had not done enough to pursue records from the Social Security Agency (SSA), even though SSA had notified the RO in writing that an exhaustive and comprehensive search had not turned up any records.  In compliance with the Court's finding the Board remanded the case to the RO in May 2007, instructing the RO to try once again to obtain records from SSA; on remand the SSA notified the RO in June 2007 once again that exhaustive and comprehensive search had failed to disclose the file in question.

Under 42 U.S.C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72.  The Veteran in this case was born in 1928 and is well over the age of 72, so his SSA disability records are presumed to be destroyed, and further attempts to obtain such records would be futile.
 
The Veteran has been afforded appropriate VA examinations, most recently in August 2009.  The examiner's report resulted in increased disability rating from 30 percent to 40 percent.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  

When this case was last before the Court in May 2010 the Parties expressed no remaining issues regarding duties to notify and assist.  The Board is confident that if any additional VCAA defects existed in its January 2008 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.



Analysis

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected neurogenic bladder is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7542, which directs that the disability will be rated as a voiding dysfunction.  The rating criteria for voiding dysfunction in pertinent part are as follows.

A rating of 30 percent is assigned for obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  This is the highest schedular evaluation for obstructed voiding.

A rating of 40 percent is assigned for urinary frequency with daytime voiding interval of less than one hour or for awakening to void more than five times per night; or for voiding dysfunction (continual urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence) requiring the wearing of absorbent materials that must be changed two to four times per day.

A rating of 60 percent is assigned for voiding dysfunction (continual urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence) requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

The Veteran is shown to have had frequent urinary tract infections (UTIs).  Absent renal dysfunction, which is not shown in this case, the highest schedular rating for UTIs is 30 percent.  Evaluation for UTIs would accordingly pose no advantage to the Veteran and will not be further considered.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evaluation of Neurogenic Bladder

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

A September 2000 VA urology clinic note records a history of neurogenic bladder, although the true etiology was unclear.  The Veteran reported he catheterized himself up to three times per day, obtaining up to a pint; he also emptied on his own between straight catheterizations.  He reported a history of urinary tract infections (UTIs), treated with suppressive antibiotics.  He was recently prescribed an antibiotic but he stopped taking it because it gave him leg cramps.  He also recently noticed some narrowing of the urethra and slight difficulty in passing his straight catheter to empty his bladder.  The treatment plan was to continue antibiotics and conduct a kidney ultrasound biopsy (KUB) to rule out any new kidney stones.

A VA ambulatory surgery note in October 2000 shows that after trans-urethral resection of the prostate (TURP) the Veteran continued to  have trouble emptying his bladder and performed clean intermittent catheterization (CIC) 2-3 times per day.  He was also bothered by history of UTIs.  Cystoscopy showed narrow distal urethra with no urethral strictures present; the prostate had regrown but was not obstructing.  The bladder was filled with erythemous patches and cystic lesions, and the bladder was washed during cystoscopy.  The impression was neurogenic bladder (NGB) and possibly decompensated detrusor/cystitis cystic/glandularis and possible carcinoma in situ (CIS).  The plan was to follow-up for biopsy and cystometrogram (CMG).

In January 2001 the Veteran underwent VA cystouretheroscopy with bladder biopsy and CMG.  The postoperative impression was cystitis glandularis.  
     
A VA pharmacy note in June 2001 shows the Veteran reported that while taking a given medication he only had to catheterize himself once per day, but since being switched to another medication he had to catheterize himself more than three times per day.  Since he stopped taking his prostate pill he catheterized himself once in the morning and once in the evening; he would sometimes catheterize himself throughout the day depending upon how much he drank.

In July 2001 the Veteran complained to the VA urology clinic that he now had to catheterize  himself more often than before, and requested he be returned to the former medication regimen.

In August 2001 the Veteran presented to the VA urology clinic with penile discharge.  He reported performing CIC every four hours.

The Veteran presented to the VA urology clinic in May 2002 again complaining of penile discharge.  He reported performing CIC 3-4 times per day, always with trouble due to his prostate.  Clinical examination was unremarkable.  The clinical impression was benign prostatic hypertrophy (BPH) and UTI versus urethritis.

The Veteran had a VA urology examination in August 2002 in which he reported performing self-catheterizations about three times per day for the past 15 years.  He denied lethargy but endorsed occasional weakness and fatigue.  He denied any anorexia and denied weight gain or loss.  He denied urinary frequency and stated he performed CIC when he felt the urge to urinate.  He reported bladder spasm after performing CIC and stated he often felt he had to urinate again.  He denied urinary incontinence.  He reported frequent UTIs more than five times per year, treated with antibiotics.  The examiner noted the most recent episode of UTI was recorded the previous June, treated by antibiotics and not requiring hospitalization.  The Veteran stated that because of his kidney and bladder problems he could not do anything unless he planned far ahead; he had to plan his activities around his self-catheterizations.  Physical examination was unremarkable.  The examiner's impression was history of NGB with self-catheterization three times per day.

VA clinical note in November 2002 records an impression of NGB and BPH.  Notably, his medication list shows prescription for BPH but not for NGB.

The Veteran underwent VA cystoscopy in January 2004 due to failure to empty bladder without catheterization.  The postoperative diagnosis was detrussor hypotonia; obstructing prostate was ruled out.

A VA physician's note in February 2004 states the Veteran reported some difficulty with CIC.  He also complained of urgency incontinence.  The clinician noted history of TURP several years previously and evidence of partially obstructive prostate regrowth.  The clinical impression was detrussor hypotonia and BPH.

Follow-up notes in May 2004, November 2004 and February 2005 are largely unremarkable.  The clinician's impression in May 2004 was hypotonic bladder, successfully emptied with double or triple voiding, while the clinician's impression in November 2004 was stable hypotonic bladder.  In February 2005 the Veteran reported he catheterized himself twice per day, depending on how much he drank; the clinical impression again was stable hypotonic bladder.

In May 2005 the Veteran told the VA clinic he self-catheterized occasionally when he had a lot of water intake but otherwise had no problem urinating.

The files contain a letter by the Veteran, undated but received by VA in September 2005.  He stated he could not ride public transportation because he could not predict when he would have to catheterize himself.  He had lost interest in going anywhere unless absolutely necessary.  He carried an empty bleach bottle in the car, along with catheterization supplies.  Before he began carrying the jug in the car he got two speeding tickets, although the tickets were withdrawn by the police officer.  Sometimes the Veteran had stains on his shorts when the pressure built up in his bladder and some urine was forced out.

In September 2005 the Veteran reported to the VA clinic that he self-catheterized twice per week.

The Veteran presented to the VA clinic in January 2006 for annual follow-up.  He was noted to be taking medication for his prostate.  The Veteran stated he was doing OK but had to urinate a lot.  The clinical impression was BPH and NGB.

A VA clinical note in May 2006 shows continued self-CIC and clinical impression of stable NGB.
    
The Veteran stated in a letter dated July 12, 2006, that he used leg bags and had an empty bleach bottle in the car when he drove anywhere.  He had to plan trips around his catheterizations and could not go far.  On one occasion he received a speeding ticket while hurrying home to urinate, but the Sheriff tore the ticket up when the circumstances were explained to him; since then the Veteran carried the bleach jug.  The Veteran could not take public transportation or taxis because he never knew when he would have to make a "pit stop."  
 
The Veteran presented to the VA clinic in January 2007 for follow-up.  He reported urinary frequency with occasional burning and self-CIC several times per week.  On examination the Veteran had a large prostate.  The clinical impression was BPH with urinary obstruction.
 
The Veteran had a VA genitourinary examination in January 2007 in which he stated he had filed for increased compensation because his NGB was an inconvenience in all aspects of his life, in that he had incontinence and could not go anywhere.  He was noted to use one medication at bedtime (previously noted to have been prescribed for BPH) and to perform self-CIC.  The Veteran denied side effects from the current treatment.  In regard to urinary symptoms he endorsed urgency, hesitancy/difficulty starting the stream, weak or intermittent stream, dysuria, dribbling and urine retention.  He denied straining, hematuria or urethral discharge.  He endorsed daytime voiding frequency greater than three hours and stated he voided twice during the night.  He denied wearing absorbent materials; the examination report is silent in regard to appliances.  He endorsed history of UTIs, including one during the past year that did not require hospitalization.  Bladder examination was normal.  The examiner diagnosed NGB with overflow incontinence requiring self-CIC and treatment for UTIs. 

In terms of occupational impairment, the examiner noted the Veteran was not employed.  In terms of impairment of activities of daily living (ADLs), the examiner stated the NGB caused severe impact on shopping, recreation and traveling and moderate impact on chores, toileting and grooming.

The Veteran submitted a letter in June 2007 reiterating that he used "leg bags" and carried a bleach bottle in the car.

A VA treatment note in July 2007 shows prescription of a vented leg bag for use as required.  The Veteran also complained that his NGB symptoms were getting worse and that he leaked urine and continued to self-CIC.    

The Veteran submitted a letter in October 2008 stating he frequently had to bleach out his underwear.  He could not use public transportation because of the lack of toilets.  The Veteran had a leg bag but sometimes forgot to use it.  He carried an empty bleach bottle in the car.  He would sometimes get up twice in the night to urinate and sometimes had seepage into his shorts.  

The VA clinic noted impression of stable NGB in November 2008.

The Veteran presented to the VA clinic in January 2009 complaining of leaking urine, especially at night.  He reported self-catheterization every three days.  He was prescribed absorbent pads for use three times per day as needed.

The Veteran submitted a letter in July 2009 stating he could not ride public transportation and had to catheterize himself two or three times per day.  

The Veteran had a VA genitourinary examination in August 2009 in which he expressed a desire for increased compensation due to increased incontinence, inconvenience of stopping frequently, catheterization, and urine stains on clothes.  He stated he had been given absorbent pads but these did not fully protect his clothes when he had leakage.  He also stated he restricted his fluid intake for fear of incontinence.  He asserted leg cramps as a side effect of medication.  He denied hospitalization since the last VA examination in 2007.  He endorsed voiding three times per night, urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, dribbling and urine retention.  He denied straining, hematuria or urethral discharge.  The examiner noted the Veteran catheterized himself every morning and prior to leaving the house to avoid increased incontinence and that he restricted fluids to avoid overflow.  If he did not restrict fluids he would have constant dribbling through the day and nocturia more than five times per night.  For control of leakage he endorsed intermittent use of an appliance and wearing of absorbent materials requiring change 2-4 times per day, although he did not like to wear absorbent pads for various reasons.  He endorsed history of UTIs and daily prophylaxis but denied hospitalization in the past year.  Examination of the bladder and urethra was normal, although the examiner noted urine stains on the underwear.  The examiner diagnosed NGB with overflow/stress incontinence requiring self-catheterization and treatment for recurrent UTIs and recurrent tinea.

The examiner noted the Veteran was not employed, having retired in 1968 due to injuries incurred in a motor vehicle accident (MVA).  In terms of ADLs the examiner stated the NGB caused severe limitation of toileting, traveling, recreation and shopping and moderate limitation of chores, bathing and dressing.      

On review of the evidence above the Board notes the Veteran has had to catheterize himself throughout the period under review, as documented in his correspondence to VA and as documented in medical examination reports and in medical treatment notes.  He also reports using a makeshift portable urinal in the form of a bleach bottle and intermittently wearing a leg bag, as documented by VA pharmacy notes.  The question is whether any of these measures constitute an "appliance" within the meaning of the rating criteria for urinary leakage or incontinence.

The genitourinary rating criteria do not define the term "appliance" but the Board has reviewed the Federal Register (FR) discussing the adoption of the new DC 7542 for neurogenic bladder, which became effective from February 17, 1994, and is the controlling DC in this case.  The relevant discussion is as follows:  "Neurogenic bladder is manifested as urine leakage or frequent urination, both of which correspond to categories of voiding dysfunction as proposed.  In addition, the word 'appliance' as used in the criteria for incontinence clearly includes all types of catheters as well as any other assistive device for urination."  [Emphasis added.]  59 FR 2527, Jan. 18, 1994.  As the intent clearly defines catheters as "appliances" in the context of urinary incontinence, and as the Veteran has used self-catheterization throughout the period under review for such a purpose, an initial rating of 60 percent is appropriate in this case.

The Board notes the incongruity that continual catheterization for "urinary obstruction" warrants only a 30 percent rating while intermittent catheterization for "urinary leakage" rates a much higher rating.  Nonetheless, the rating criteria clearly envision urinary incontinence as more disabling than urinary obstruction: "For some persons, wearing absorbent materials may be inappropriate; such people require the use of a catheter or some other means to compensate for loss of control.  As previously discussed, the criteria at the 60 percent level addressing the use of such an appliance are adequate to evaluate the disabilities of those for whom the use of absorbent materials is inappropriate."  59 FR 2527, Jan. 18, 1994.

Therefore, an initial rating of 60 percent is warranted.  Evaluation at 60 percent is the highest schedular rating available under the applicable diagnostic codes, so "staged rating" is not warranted in this case.  Fenderson, 12 Vet. App. 119

The Board is aware that the Veteran's urinary symptoms are due in part to his nonservice-connected BPH.  However, the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board has accordingly attributed the Veteran's urinary symptoms in toto to the service-connected NGB.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition the medical evidence the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence of record.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Based on the Veteran's reports of self-catheterization, as supported by clinical evidence, the Board has awarded the maximum schedular rating available for this disability.  Accordingly, even affording the Veteran full competence and credibility in reporting his symptoms, his reports do not show entitlement to a rating higher than that granted herein.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected neurogenic bladder are contemplated by the schedular criteria, as specifically documented in the Federal Register.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found the criteria for initial evaluation for neurogenic bladder of 60 percent are met.  The Veteran's appeal is granted to that extent.

Benefit of the doubt has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

In this case the Veteran's only service-connected disability is his neurogenic bladder, which the Board has rated as 60 percent disabling.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.14(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's claim for a TDIU, received in April 2003, asserts a claim but does not articulate how the service-connected bladder disorder renders the Veteran unemployable.  The Veteran asserted he had last worked in March 1968; as noted below, that date coincides with a post-service motor vehicle accident (MVA) in which he was severely injured.  The RO sent the Veteran and his representative a letter in April 2003 asking him to explain why the service-connected disability renders him unemployable, but the Veteran did not respond.

The rating decision in July 2003 denied a TDIU based on a finding that there was no evidence the service-connected disability rendered the Veteran unemployable.

The Veteran's notice of disagreement (NOD), received in July 2003, is a simple fill-in-the-blank boilerplate (a preprinted form with only the date of rating decision individualized) asserting that effects or side effects of medications taken for the service-connected disability leave the claimant unemployable and that employers will not hire the claimant due to the effects of such medication.  

A July 2007 VA treatment note, by a physician, states the Veteran presented to the clinic requesting a letter to the Department of Motor Vehicles (DMV) clearing  him to work there; the physician stated an impression of NGB with self-catheterization and "he can work at the DMV."  Later the same day the physician stated he had misunderstood about the letter; the Veteran was actually seeking support for higher disability compensation.

The Veteran's SSA file is not available for review, having been presumably routinely destroyed by SSA when the Veteran reached 72 years of age.  However, review of the claims files shows the Veteran suffered a serious head injury in an MVA in March 1968, after discharge from service.  In July 1968 the Veteran notified VA that he was permanently incapacitated by those injuries and intended to seek SSA disability compensation.  In January 1969 VA granted the Veteran nonservice-connected pension for unemployability due to his injuries associated with the MVA.

On review of the evidence above the Board finds no indication the Veteran's service-connected NGB renders him unemployable.  The Board particularly notes that the VA physician in July 2007 was ready to certify the Veteran as employable by the DMV.  The Veteran has made no effort to articulate how his NGB, despite its requirement for self-catheterization and restriction on traveling, renders him unable to perform gainful sedentary employment.   

The Board is also particularly aware that the Veteran's original claim for TDIU was based on the premise that he was rendered unemployable by medication.  Review of the file shows he has made only intermittent complaints about effects from his medication, primarily a complaint of leg cramps.  Further, the medication in question appears to have been prescribed for the nonservice-connected BPH rather than for the service-connected NGB.        

Based on the evidence and analysis above the Board finds the Veteran's service-connected NGB is not sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.  Accordingly, the criteria for a TDIU are not met and the clam must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  


							(CONTINUED ON NEXT PAGE)

ORDER

A rating of 60 percent for neurogenic bladder is granted throughout the initial rating period, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


